Exhibit 10.79
 
 
MODIFICATION OF COMMERCIAL PROMISSORY NOTE
AND RELATED DOCUMENTS




THIS MODIFICATION OF COMMERCIAL PROMISSORY NOTE AND RELATED DOCUMENTS is made
this 23rd day of December 2016, by and between OrangeHook, Inc., a corporation
organized and existing under the laws of the State of Minnesota (hereinafter
referred to as the "Maker"), and MEZ Capital, LLC, a limited liability company
organized and existing under the laws of the State of Minnesota (hereinafter
referred to as the "Holder") (the Maker and the Holder are hereinafter
collectively referred to as the "Parties").


RECITALS


A.
On July 26, 2016, Maker executed and delivered to Holder a Commercial Promissory
Note (the "Note") in the original principal amount of $500,000.00;



B.
The obligations of Maker under the Note were guaranteed by the following:



(a)
A Guaranty dated July 25, 2016, given by 2000 Robert, LLC ("2000 Robert"), a
limited liability company organized and existing under the laws of the State of
Minnesota (the "2000 Guaranty").



(b)
A Guaranty dated July 25, 2016, given by Whitney Peyton (the "Peyton Guaranty").



(c)
A Guaranty dated July 26, 2016, given by Murray R. Klane (the "Klane Guaranty").



(d)
A Guaranty dated July 26, 2016, given by James L. Mandel (the "Mandel
Guaranty").



C.
The obligations of 2000 Robert under the 2000 Guaranty are secured by a Mortgage
and Security Agreement, and Fixture Financing Statement dated July 25, 2016,
executed by 2000 Robert in favor of Holder (the "Mortgage"), which Mortgage was
recorded in the Office of the County Recorder in and for Dakota County,
Minnesota on August 11, 2016 as document number 3143485 (the "Guaranty
Mortgage");



D.
The Note matures on December 23, 2016; and



E.
Maker and Holder are desirous of extending the Maturity Date of the Note on the
terms and conditions hereinafter set forth.



NOW THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties do hereby agree as follows:
 
 
 
 
 
Page 1 of 4

--------------------------------------------------------------------------------

 
 
 
 


1.
Maker shall pay Holder on the date hereof $75,000.00, said amount representing
earned but unpaid interest on the Note through and including December 23, 2016.



2.
Maker shall pay Holder an additional discount fee of $7,500.00 on the date
hereof, said amount representing the discount fee for the first extension as set
forth in paragraph 3(c) below.



3.
The Note shall be modified as follows:



(a)
The Maturity Date and the Note shall be extended for a forty-five (45) day
period. This 45-day period shall commence on December 24, 2016 and end on
February 7, 2017. This 45-day period shall hereinafter be referred to as the
"First Extension Period." The interest for the First Extension Period shall be a
stated amount of $22,500.00 for any or all of said 45-day period. Said interest
shall be payable at the end of the First Extension Period unless Maker extends
the Maturity Date for the Second Extension Period, as that term is defined in
paragraph 3(b) below, then said interest shall be payable at the end of the
Second Extension Period.



(b)
Maker shall have the right to extend the Note for an additional 45-day period
commencing on the 8th day of February 2017 and ending on the 25th day of March
2017.  This second 45-day period shall hereinafter be referred to as the "Second
Extension Period." The interest for the Second Extension Period shall be a
stated amount of $22,500.00 for all or any part of the Second Extension Period.
The Maturity Date of the Note shall be the last day of the First Extension
Period, at which time the entire unpaid principal balance of the Note together
with the stated interest in the amount of $22,500.00 shall be payable in full,
provided however, if during said First Extension Period Maker notifies Holder in
writing of its intent to extend the Note for the Second Extension Period, then
the Maturity Date shall be the last day of the Second Extension Period, at which
time the entire unpaid principal balance of the Note together with the stated
amount of interest for the First Extension Period of $22,500.00 and the stated
amount of interest for the Second Extension Period in the amount of $22,500.00
shall be payable in full. The notice to extend the Note beyond the last day of
the First Extension Period must be made in writing and accompanied with a
payment of $7,500.00 for the discount points for the Second Extension Period.
This notice and the accompanying $7,500.00 must be received by Holder prior to
the last day of the First Extension Period.



(c)
Maker shall have the right to prepay the principal balance to the Note together
with any interest due thereon at any time provided however, the full amount of
the stated interest for the period in which such prepayment is made shall be
fully earned.



4.
The Note and all related documents referred to herein shall remain unchanged
except for as specifically set forth herein.



5.
Maker hereby represents and warrants to Holder:
 

a.
No Material Adverse Contract Provision.  The execution, delivery, and
performance of the this agreement will not violate any provision of law or, to
the knowledge of Maker, result in the breach of or constitute a default under
any indenture or loan, credit, or other agreement or instrument to which the
Maker  is a party, or by which it or its assets are bound or affected or result
in the creation or imposition of any lien, charge, or encumbrance of any nature
upon any of its assets contrary to the terms of any such agreement or
instrument.

 
 
 
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 
 
 
 


b.
Authority.  This agreement constitutes the legal, valid, and binding obligation
of the Maker enforceable in accordance with its terms, and no other person is
required to execute this agreement to make the same the legal, valid, and
binding obligation of the Maker enforceable in accordance with its terms.



c.
No Litigation.  To the Maker's knowledge, there is no suit, action, or
proceeding pending or threatened against or affecting the Maker  before or by
any court, arbitrator, administrative agency or other governmental authority
which, if adversely determined, would materially and adversely affect its
assets, operations, condition (financial or otherwise), or the validity of any
of the transactions contemplated by this agreement, or the ability of the Maker 
to perform its obligations hereunder or as contemplated hereby.



d.
No Consent Required.  No consent, approval, or authorization of or permit or
license from any registration with, or notice to any federal or state regulatory
authority, or any third party is required in connection with the making or
performance of this agreement or any document or instrument related hereto or,
if so required, the Maker has consented to obtain such consent, approval,
authorization, permit, or license.



e.
No Material Default.  The Maker is not in default of a material provision under
any material agreement, instrument, decree, or order to which it is a party or
to which its property is bound or affected.



5.
Maker hereby acknowledges that the Note is in full force and effect and, that as
of the date hereof, it has an unpaid principal balance in the amount of
$500,000.00 and that Maker has no offset or defenses to the enforcement of said
Note.



6.
Should the terms of this Modification of Commercial Promissory Note and Related
Documents contradict or differ from the terms of the Note, the terms of this
Modification shall control.



7.
This Modification of Commercial Promissory Note and Related Documents is made
and executed under the laws of the State of Minnesota and is intended to be
governed by the laws of said state.  Any action brought to enforce the terms of
this Note shall be venued in a court of competent jurisdiction in the State of
Minnesota.

 
 
 
 
 
Page 3 of 4

--------------------------------------------------------------------------------

 
 
 
 


8.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same Agreement. This Agreement may be executed by facsimile or electronic
signatures.



IN WITNESS WHEREOF, the Parties have executed this Agreement on the year and
date first above written.




MAKER
HOLDER
OrangeHook, Inc.
MEZ Capital, LLC
               
By: /s/  James Mandel                                                
By: /s/  Richard Morris                                               
   
Its:        Chief Executive Officer                                  
Its:        Manager                                                           








 
 
 
 
Page 4 of 4

--------------------------------------------------------------------------------